Citation Nr: 0428191	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina (RO) which denied the benefit sought on 
appeal.

The issue of entitlement to service connection for a left 
knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated March 1979, the RO denied 
service connection for injury of the knee; the veteran did 
not initiate an appeal from the 1979 rating decision.

2.  Evidence received since the March 1979 rating decision is 
so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
a left knee injury.


CONCLUSIONS OF LAW

1.  The March 1979 decision that denied entitlement to 
service connection for a knee injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the March 1979 rating decision is 
new and material and the veteran's claim of entitlement to 
service connection for a left knee injury has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated November 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the November 2002 letter, the 
veteran submitted statements from his private doctor and 
physician assistant and outpatient treatment records from 
Clinton Medical Clinic dated June 1960 to November 2002.  The 
veteran also asked for a Board Central Office hearing, which 
was conducted in July 2004.  The RO issued a statement of the 
case in June 2003. 

II.  New and material

Service connection for a knee injury was considered in a VA 
rating decision dated in March 1979.  The veteran was denied 
service connection.  The veteran was notified of this 
decision and of his appellate rights, but he did not appeal.  
The last final denial of the claim was a February 2003 
decision, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a left knee injury.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must, end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of service 
connection for a left knee injury was filed after August 29, 
2001, only the amended version of 38 C.F.R. § 3.156(a) is 
applicable to the instant claims.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisiomakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Service connection for a left knee injury was denied in an 
unappealed March 1979 rating decision.  The veteran was 
informed of the decision and of his appellate right with 
respect thereto, but did not appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  As a result, service connection for a 
left knee injury may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the March 1979 RO 
decision consisted of:

Service medical record which show that the veteran was 
released from service due to weak muscles of the legs which 
had been a problem for the veteran for some time.  He stated 
he had to quit football in high school due to weak legs.  A 
July 1977 medical notation indicated history of prescription 
for muscle pain for both legs and left knee pains.

Evidence received after the March 1979 rating decision 
includes: 

VA outpatient treatment records dated September 2002 
indicates that the veteran was seen for left knee pain rated 
as five on a scale from one to ten.  The veteran reported 
left knee surgery.  It was noted that the veteran was obese 
and was to consult a nutritionist.  The diagnosis was left 
knee pain, chronic.

A letter from K.L.B., PA-C dated December 2002 indicated that 
the veteran had a history of service-connected injury 
involving his left knee while in the Marine Corps in 1977.  
The veteran reported twisting his knee while running 
resulting in a torn medial meniscus requiring an open medial 
menisectomy with the VA several years later.  It was noted 
that the veteran continued to have significant disability 
since the surgery with progressively severe pain with 
prolonged standing, start up stiffness, and no use of 
ambulatory assistive aids.  The examiner indicated that it 
could be ascertained with reasonable certainty that the 
stated injury was the cause of the veteran's current 
disability.

Outpatient treatment records from Clinton Medical Clinic, 
Inc., dated June 1960 to November 2002 indicate that the 
veteran was seen in October and November 2002 for chronic 
left knee arthritis from previous injuries.  It was noted 
that the veteran apparently had significant degeneration and 
likely needed his knee replaced.  

A September 2002 x-ray from Sampson Regional Medical Center 
showed degenerative changes of the left knee, nothing acute.

Lay statements from the veteran's sister, mother, and wife 
received in July 2004 indicated that the veteran was a very 
active person until he injured his knee in basic training.  
The veteran's mother indicated that shortly after discharge 
the veteran underwent surgery on his knee at the VAMC in 
Fayetteville, North Carolina.  

A statement from R.A.T., PAC dated in June 2004 indicated 
that the veteran had been a patient of the Clinton Medical 
Clinic and over the past several years had complained about 
discomfort in his left knee.  The examiner noted that the 
veteran was apparently seeking re-evaluation of his 
compensation from the VA because of this disability that 
occurred in the service.  It was noted that at times the 
veteran had complained of swelling in his knee with limited 
range of motion.  He was currently on Ibuprofen for his 
discomfort and was being seen by a local Orthopedic Surgeon, 
on a regular basis to receive steroid injections.  

A lay statement from a fellow Marine received in August 2004 
indicated that he saw the veteran fall on his knee in 1977 
during a run. 

At his July 2004 Board Central Office hearing the veteran 
testified that he did not have any injuries to his knees 
prior to service but did have a shoulder injury practicing 
football in high school.  The veteran believed that when the 
examiner in service indicated that the veteran had problems 
with his knee prior to service the examiner was confusefd as 
a result of statements that actually referred to the shoulder 
injury.  The veteran testified that he was doing physical 
training and running and got his feet tangled up with others 
causing him to fall on the asphalt.  He indicated that he 
went to the doctor and was put on light duty for 3 or 4 days 
and was put in the medical rehabilitation platoon.  The 
veteran stated that his knee never recovered and after 
separation from service he had knee surgery in 1979.  The 
veteran's wife testified that she noticed that the veteran 
walked with a limp when she first met him in the early 1990s.

The evidence received since the March 1979 rating decision 
may be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran suffers from 
a left knee disability, a fact known at the time of the prior 
final decision.  However, certain records, to include the 
veteran's testimony from a July 2004 Board Central Office 
hearing in which the veteran claimed he had surgery on his 
left knee at the VA hospital in North Carolina in 1979 due to 
his in service injury, is so significant that the records 
must be considered to fairly decide the veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a left knee injury.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee injury.  The appeal is granted to this extent only.


REMAND

?	The Board must remand this case to obtain VA hospital 
records and for a VA examination.

The veteran contends that he incurred a left knee injury 
while in basic training and had surgery on his left knee at 
the VA hospital in North Carolina due to this injury.  These 
records are not available and the veteran has not had a VA 
examination.  Therefore, further development of the medical 
record is necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all outstanding 
VA medical records for the veteran to 
include the VA hospital records for his 
knee surgery in 1979.

2.  The veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

           A.  State the diagnoses of all 
current disabilities of the veteran's 
left knee.

           B.  For each diagnosis 
reported in response to item A, above, 
state a medical opinion, based on the 
entire record, as to whether the 
diagnosed disorder is the result of a 
disease or injury in service.

	C.  For each diagnosis reported in 
response to item A, above, stater a 
medical opinion, based on the entire 
record, as to the time of onset of the 
diagnosed disorder.

	D.  If, in the opinion of the 
examiner, any of the veteran's left knee 
disorders began before service, for each 
such disorder, the examiner must state a 
medical opinion as to whether the 
severity of the disorder increased in 
service, and, if so, whether such 
increase in severity was beyond the 
natural progress of the disease. 

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



